DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on January 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (CN 108864068).
In re claim 1, Gao et al discloses compounds P1-P52 having a property of thermally activated delayed fluorescence and containing thionaphthene, benzofuran, indene or selenoindene (i.e. see at least paragraphs 22-24, 104-106, and 176-184).
In re claim 3, Gao et al discloses wherein a molecular structure formula of the electron acceptor is at least 
    PNG
    media_image1.png
    138
    184
    media_image1.png
    Greyscale
 (i.e. see at least paragraphs 22-24, 104-106, and 176-184).
In re claim 7, Gao et al discloses an organic electroluminescent device (i.e. see at least paragraphs 22-24, 104-106, and 176-184).
In re claim 8, Gao et al discloses comprising: a first electrode; a hole injection layer disposed on the first electrode; a hole transport layer disposed on the hole injection layer; a light emitting layer disposed on the hole transport layer, a material of the light emitting layer comprising the thermally activated delayed fluorescent molecular material; an electron transport layer disposed on the light emitting layer; and a second electrode disposed on the electron transport layer (i.e. see at least paragraphs 22-24, 104-106, and 176-184).
In re claim 9, Gao et al discloses wherein the first electrode is an anode, and a material used is indium tin oxide; the second electrode is a cathode, and a material used is one of lithium fluoride or aluminum (i.e. see at least paragraphs 22-24, 104-106, and 176-184).

Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record do not disclose or suggest at least the limitation of “a method for synthesizing a thermally activated delayed fluorescent molecular material comprising performing a column chromatography on a solution of the target compound by using a 200 mesh to 300 mesh silica gel, rinsing with an eluent, and then separating and purifying to obtain the thermally activated delayed fluorescent molecular material” as recited in claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817